DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A two degree-of-freedom electromagnetic machine, comprising: an inner stator comprising an inner stator structure and a plurality of arc-shaped stator pole shoes, the inner stator structure comprising a main body and a plurality of spokes extending radially outwardly from the main body, the spokes spaced apart from each other to define a plurality of stator slots, each arc-shaped stator pole shoe having an inner surface and an outer surface, each arc-shaped stator pole shoe connected to a different one of the spokes; a plurality of stator windings wound around the spokes extending through the stator slots; an outer stator surrounding at least a portion of the inner stator, the 
Claim 16: “A two degree-of-freedom electromagnetic machine, comprising: an inner stator comprising an inner stator structure and a plurality of arc-shaped stator pole shoes, the inner stator structure comprising a main body and a plurality of spokes extending radially outwardly from the main body, the spokes spaced apart from each other to define a plurality of stator slots, each arc-shaped stator pole shoe having an inner surface and an outer surface, each arc-shaped stator pole shoe connected to a different one of the spokes; a plurality of stator windings wound around the spokes extending through the stator slots; an outer stator surrounding at least a portion of the inner stator, the outer stator having an outer stator inner surface and an outer stator outer surface; a voice coil winding disposed on the outer stator inner surface; a rotor spaced apart from, and disposed between, the inner stator and the outer stator, the rotor at least partially surrounding the inner stator and at least partially surrounded by the outer stator, the rotor having a rotor inner surface and a rotor outer surface and configured to rotate about a plurality of perpendicular axes; a plurality of spin magnets coupled to the rotor inner surface; and a plurality of tilt magnets coupled to the rotor outer surface, wherein: the arc-shape and spacing of the stator pole shoes define a spherical shape, the plurality of stator windings, when electrically energized, impart a torque on the rotor that causes the rotor to rotate, relative to the inner and outer stators, about a first rotational axis, and the voice coil winding, when electrically energized, imparts a torque on the rotor that causes the rotor to rotate, relative to the inner and outer stators, about a second rotational axis that is perpendicular to the first rotational axis.”

Mahajan teaches (Fig. 1-4) a multi-stage motor having an inner stator (102) comprising an inner stator (202) structure and a plurality of arc-shaped stator pole shoes (204), the inner stator structure comprising a main body (212) and a plurality of spokes (214) extending radially outwardly from the main body (212), the spokes (214) spaced apart from each other to define a plurality of stator slots (216), each arc-shaped stator pole shoe (204) having an inner surface and an outer surface, each arc-shaped stator pole shoe (204) connected to a different one of the spokes (214); a plurality of stator windings (304) wound around the spokes (214) extending through the stator slots (216); an outer stator (104) surrounding at least a portion of the inner stator (102), the outer stator (104) having an outer stator inner surface and an outer stator outer surface; a voice coil winding (312) disposed on the outer stator inner surface; a rotor (106) spaced apart from, and disposed between, the inner stator (102) and the outer stator (104), the rotor (106) at least partially surrounding the inner stator (102) and at least partially surrounded by the outer stator (104), the rotor (106) having a rotor inner surface and a rotor outer surface and configured to rotate about a plurality of perpendicular axes; a plurality of magnets (406) coupled to the rotor inner surface; and a plurality of magnets (408) coupled to the rotor outer surface wherein: the arc-shape and spacing of the stator pole shoes (204) define a spherical shape, the plurality of stator windings (304), when electrically energized, impart a torque on the rotor (106) that causes the rotor (106) to rotate, relative to the inner (102) and outer (104) stators, about a first rotational axis (axis of 106), and the voice coil winding (312), when electrically energized, imparts a torque on the rotor (106) that causes the rotor (106) to rotate, relative to the inner (102) and outer (104) stators.
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Long et al. (US 2011/0273052) teaches a device having a rotor and stator, the stator having a coil support structure, the rotor having a spherical shape, and being disposed within the stator.
Won et al. (US 2009/0230787) teaches a spherical motor having a hollow spherical shaped stator having a bi-level bobbin wound by a coil, and a rotor having permanent magnets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832